 
Exhibit 10.1
[EXECUTION VERSION]
 


 



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 


 
ASSET PURCHASE AGREEMENT
 
 
Dated as of January 30, 2008
 
 
among
 
 
BROADPOINT SECURITIES GROUP, INC.,
 
 
BROADPOINT CAPITAL, INC.
 
 
and
 
 
BNY CAPITAL MARKETS, INC.
 


 



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------





--------------------------------------------------------------------------------


 
TABLE OF CONTENTS


Page

 
ARTICLE I  DEFINITIONS AND INTERPRETATIONS
1
         
1.1.
Definitions
1
 
1.2.
Interpretation
7
       
ARTICLE II  PURCHASE AND SALE
8
         
2.1.
Purchased Assets
8
 
2.2.
Excluded Assets
8
 
2.3.
Assumed Liabilities
8
 
2.4.
Excluded Liabilities
8
       
ARTICLE III  PURCHASE PRICE
9
         
3.1.
Purchase Price
9
 
3.2.
Allocation of Purchase Price
9
       
ARTICLE IV  CLOSING
9
         
4.1.
Closing Date
9
 
4.2.
Payment of the Purchase Price on the Closing Date
9
 
4.3.
Additional Deliveries of Parent and Buyer
10
 
4.4.
Seller’s Deliveries
10
 
4.5.
Procedures for Transfers of Customer Accounts
10
 
4.6.
Other Technical Transition Arrangements
11
       
ARTICLE V  REPRESENTATIONS AND WARRANTIES OF SELLER
11
         
5.1.
Organization of Seller
11
 
5.2.
Authority of Seller.
11
 
5.3.
Taxes
12
 
5.4.
Governmental Permits; Compliance with Laws.
12
 
5.5.
The Roseland Lease
13
 
5.6.
Title to Property
14
 
5.7.
Employees.
14
 
5.8.
Status of Assigned Contracts
14
 
5.9.
Litigation
14
 
5.10.
Customer Accounts
14
 
5.11.
No Finder
15
 
5.12.
Financial Information
15
       


i

--------------------------------------------------------------------------------


 
ARTICLE VI  REPRESENTATIONS AND WARRANTIES OF BUYER
15
         
6.1.
Organization of Parent and Buyer
15
 
6.2.
Authority of Buyer.
15
 
6.3.
No Finder
16
 
6.4.
Litigation
16
 
6.5.
Financing
16
 
6.6.
Governmental Permits.
16
       
ARTICLE VII  ACTIONS PRIOR TO THE CLOSING DATE
17
         
7.1.
Investigation by Buyer
17
 
7.2.
Consents of Third Parties; Governmental Approvals.
17
 
7.3.
Operations Prior to the Closing Date
18
 
7.4.
Additional Fixed Assets and Assigned Contracts.
18
 
7.5.
Preserve Accuracy of Representations and Warranties; Notification of Certain
Matters.
18
       
ARTICLE VIII  ADDITIONAL AGREEMENTS
18
         
8.1.
Taxes.
18
 
8.2.
Employees.
20
 
8.3.
Agreement not to Enforce Restrictive Covenants
20
 
8.4.
Roseland Lease
20
 
8.5.
Transition Services
20
       
ARTICLE IX  CONDITIONS PRECEDENT TO OBLIGATIONS OF BUYER
21
         
9.1.
No Misrepresentation or Breach of Covenants and Warranties
21
 
9.2.
No Illegality
21
 
9.3.
No Restraint or Litigation
21
 
9.4.
Necessary Governmental Approvals
21
 
9.5.
Employment Arrangements
21
 
9.6.
Clearing Agreement
21
       
ARTICLE X  CONDITIONS PRECEDENT TO OBLIGATIONS OF SELLER
22
         
10.1.
No Misrepresentation or Breach of Covenants and Warranties
22
 
10.2.
No Illegality
22
 
10.3.
No Restraint or Litigation
22
 
10.4.
Seller’s FINRA Approval
22
 
10.5.
Buyer’s Regulatory Approvals
22
 
10.6.
Necessary Governmental Approvals
22
       
ARTICLE XI  INDEMNIFICATION
23
         
11.1.
Indemnification by Seller.
23
 
11.2.
Indemnification by Parent.
24

 
ii

--------------------------------------------------------------------------------


 

 
11.3.
Notice of Claims.
25
 
11.4.
Third Person Claims.
26
 
11.5.
Adjustment to Purchase Price
27
 
11.6.
Exclusive Remedies
27
 
11.7.
Survival of Obligations
27
       
ARTICLE XII  TERMINATION
27
         
12.1.
Termination
27
 
12.2.
Notice of Termination
28
 
12.3.
Effect of Termination
28
       
ARTICLE XIII  GENERAL PROVISIONS
28
         
13.1.
Confidential Nature of Information.
28
 
13.2.
No Public Announcement
29
 
13.3.
Notices
29
 
13.4.
Successors and Assigns
30
 
13.5.
Access to Records after Closing.
30
 
13.6.
Entire Agreement; Amendments
30
 
13.7.
Partial Invalidity
31
 
13.8.
Waivers
31
 
13.9.
Expenses
31
 
13.10.
Execution in Counterparts
31
 
13.11.
Further Assurances
31
 
13.12.
Governing Law
32
 
13.13.
Submission to Jurisdiction; Waiver of Jury Trial
32

 
iii

--------------------------------------------------------------------------------



ASSET PURCHASE AGREEMENT
 
THIS ASSET PURCHASE AGREEMENT (this “Agreement”), dated as of January 30, 2008,
by and among BROADPOINT SECURITIES GROUP, INC. (f/k/a First Albany Companies
Inc.), a New York corporation (“Parent”), BROADPOINT CAPITAL, INC. (f/k/a First
Albany Capital Inc.), a New York corporation (“Buyer”), and BNY CAPITAL MARKETS,
INC., a New York corporation (“Seller”).
 
W I T N E S S E T H:
 
WHEREAS, the Roseland, New Jersey based division of Seller (the “Division”)
carries on a business involving secondary market sales and trading activities
relating to a broad spectrum of fixed income and convertible securities (the
“Business”);
 
WHEREAS, Seller wishes to sell, and Buyer wishes to purchase, the Purchased
Assets (as defined below) on the terms and subject to the conditions set forth
in this Agreement;
 
WHEREAS, it is the intent of the parties to provide for a seamless transfer of
the Transferred Customer Accounts (as defined below) from Seller to Buyer with
minimal inconvenience to the customers of the Business and with full
preservation of their rights;
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, the parties to this Agreement agree as follows:
 
ARTICLE I
 
DEFINITIONS AND INTERPRETATIONS
 
1.1.            Definitions.  In this Agreement, the following terms have the
meanings specified or referred to in this Section 1.1 and shall be equally
applicable to both the singular and plural forms.
 
“Affiliate” means, with respect to any Person, any other Person which, at the
time of determination, directly or indirectly through one or more intermediaries
Controls, is Controlled by or is under Common Control with such Person.
 
“Agreement” has the meaning specified in the first paragraph of this Agreement.
 
“Allocation Schedule” has the meaning specified in Section 3.2.
 
“Assigned Contracts” has the meaning specified in Section 2.1(b).
 
“Assumed Liabilities” has the meaning specified in Section 2.3.
 
“Business” has the meaning specified in the first recital of this
Agreement.  For the avoidance of doubt, the “Business” includes all services
currently being provided to clients or customers by the Designated Employees.
 


--------------------------------------------------------------------------------



“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close.
 
“Buyer” has the meaning specified in the first paragraph of this Agreement.
 
“Buyer Ancillary Agreements” means all agreements, instruments and documents
being or to be executed and delivered by Buyer under this Agreement or in
connection herewith.
 
“Buyer Disclosure Schedule” means the letter dated the date hereof delivered by
Buyer to Seller, which letter relates to this Agreement and is designated
therein as the Buyer Disclosure Schedule.
 
“Buyer Group Member” means (i) Buyer and its Affiliates, (ii) the directors,
officers and employees of each of Buyer and its Affiliates and (iii) the
respective successors and assigns of each of the foregoing.
 
“Claim Notice” has the meaning specified in Section 11.3(a).
 
“Closing” means the closing of the Transactions contemplated by this Agreement.
 
“Closing Date” has the meaning specified in Section 4.1.
 
“COBRA” has the meaning specified in Section 8.2(c).
 
“Code” means the Internal Revenue Code of 1986.
 
“Confidential Information” has the meaning specified in Section 13.1.
 
“Confidentiality Agreement” means the Confidentiality Agreement dated August 7,
2007 between Parent and The Bank of New York.
 
“Contracts” means all written contracts, agreements, leases, subleases,
licenses, sublicenses, permits, evidences of indebtedness, mortgages,
indentures, notes, bonds, concessions, franchises, security agreements, joint
settlement agreements, commitments, indemnities, assignments, understandings and
arrangements.
 
“Control” means, as to any Person, the power to direct or cause the direction of
the management and policies of such Person, whether through the ownership of
voting securities, by Contract or otherwise.  The terms “Controlled by,” “under
Common Control with” and “Controlling” shall have correlative meanings.
 
“Court Order” means any judgment, order, award or decree of any United States
federal, state or local, or any supra-national or non-U.S., court or tribunal
and any award in any arbitration proceeding.
 
“Customer” means any Person to whom the Division provides brokerage, securities
execution or similar services as part of the Business.
 

2

--------------------------------------------------------------------------------



“Customer Accounts” means the accounts maintained by Customers with Seller in
respect of the Business.
 
“Customer Records” means all documentation and records (including records stored
in electronic form) obtained or created by Seller in the conduct of the Business
in respect of Customers (excluding any information that does not relate to the
conduct of the Business), whether housed on Pershing’s system or otherwise,
including the name, address, Tax ID (on an IRS form furnished by the Customer),
instructions, suitability information and account transaction interfaces of
Customers and any representation letters and consents provided by Customers.
 
“Designated Employees” means the Employees of the Business listed as Designated
Employees in the Buyer Disclosure Schedule.
 
“Designated Key Employees” means the Designated Employees listed as Designated
Key Employees in the Buyer Disclosure Schedule.
 
“Disclosure Schedules” means, collectively, the Seller Disclosure Schedule and
the Buyer Disclosure Schedule.
 
“Division” has the meaning specified in the first recital to this Agreement.
 
“Employee Letter” means a letter in a form satisfactory to Buyer executed and
delivered by a Designated Employee (to become effective upon such Designated
Employee becoming a Transferred Employee) which will address any non-competition
and non-solicitation restrictions to become applicable to such Designated
Employee as an employee of Buyer and any equity incentive awards and/or special
bonus incentives to be offered to such Designated Employee by Buyer in
connection with the hiring of such Designated Employee, as well as any other
matters that may be agreed to by Buyer and such Designated Employee.
 
“Employees” means any employee of the Division as of the date hereof
whose duties principally relate to the conduct of the Business.
 
“Encumbrance” means any lien (statutory or other), claim, charge, security
interest, mortgage, deed of trust, pledge, hypothecation, assignment,
conditional sale or other title retention agreement, preference, priority or
other security agreement or preferential arrangement of any kind, and, with
respect to any Leased Real Property included in the Purchased Assets (if any),
any easement, encroachment, covenant, restriction, right of way, defect in title
or other encumbrance of any kind.
 
“ERISA” means the Employee Retirement Income Security Act of 1974.
 
“Exchange Act” means the Securities Exchange Act of 1934 and the rules and
regulations of the SEC thereunder.
 
“Excluded Assets” has the meaning specified in Section 2.2.
 
“Excluded Liabilities” has the meaning specified in Section 2.4.
 

3

--------------------------------------------------------------------------------



“Excluded Seller Representations” shall have the meaning specified in clause (B)
of the proviso set forth in Section 11.1(a).
 
“Expenses” means any and all documented out-of-pocket expenses incurred in
connection with investigating, defending or asserting any claim, action, suit or
proceeding incident to any matter indemnified against hereunder (including court
filing fees, court costs, arbitration fees or costs, witness fees, and
reasonable fees and disbursements of legal counsel, investigators, expert
witnesses, consultants, accountants and other professionals).
 
“FINRA” means the Financial Industry Regulatory Authority, Inc.
 
“Fixed Assets” has the meaning specified in Section 2.1(c).
 
“GAAP” means United States generally accepted accounting principles.
 
“Governmental Body” means any United States federal, state or local, or any
supra-national or non-U.S., government, political subdivision, governmental,
regulatory or administrative authority, instrumentality, agency body or
commission, self-regulatory organization, court, tribunal or judicial or
arbitral body.
 
“Governmental Permits” has the meaning specified in Section 5.4.
 
“Indemnified Party” has the meaning specified in Section 11.3(a)
 
“Indemnitor” has the meaning specified in Section 11.3(a).
 
“IRS” means the United States Internal Revenue Service.
 
“Knowledge of Seller” means the actual knowledge of any of the following
individuals:  Joseph Mannello, John DiChiara and Jack Gavin.
 
“Laws” means any United States federal, state and local, and any non-U.S., laws,
statutes, regulations, rules, codes or ordinances enacted, adopted, issued or
promulgated by any Governmental Body (including those pertaining to electrical,
building, zoning, environmental and occupational safety and health requirements)
or common law or equity.
 
“Liabilities” means any liabilities or obligations, direct or indirect, known or
unknown, absolute or contingent.
 
“Losses” means any and all losses, costs, obligations, liabilities, settlement
payments, awards, judgments, fines, penalties, damages, deficiencies or other
charges (excluding incidental, special and consequential damages, including lost
profits) suffered or incurred by an Indemnified Party.
 
“Material Adverse Effect” means an event, change or occurrence which is
materially adverse to the Business, other than (a) any events, changes or
occurrences that generally affect the industry in which the Business operates
(including legal and regulatory changes), (b) changes arising from the
consummation of the Transactions contemplated by, or
 

4

--------------------------------------------------------------------------------



the announcement of the execution of, this Agreement, including (i) any actions
of competitors, (ii) any actions taken by or losses of employees or Customers
and (c) any circumstance, change or effect that results from any action taken
pursuant to or in accordance with this Agreement or at request of Buyer.
 
“NASD” means the National Association of Securities Dealers, Inc.
 
“Negative Response Letter” means a letter in the form attached as Exhibit B
hereto (as same may be modified by agreement of the parties).
 
“New Pershing Clearing Agreement” has the meaning specified in Section 9.6.
 
“Non-RVP/DVP Accounts” means Customer Accounts that are retail accounts or are
institutional accounts that are not RVP/DVP Accounts.
 
“Notice of Account Transfer” means a notice of account transfer substantially in
the form attached as Exhibit C hereto (as same may be modified by agreement of
the parties).
 
“Notice Period” has the meaning specified in Section 11.3(a).
 
“Parent” has the meaning specified in the first paragraph of this Agreement.
 
“Permitted Encumbrances” means (i) liens for Taxes which are not yet due and
payable, (ii) liens of landlords and liens of carriers, warehousemen, mechanics
and materialmen and other similar liens imposed by law arising in the ordinary
course of business for sums not yet due and payable or delinquent, (iii) other
liens or imperfections on property which do not adversely affect title to,
detract from the value of, or impair the existing use of, the property affected
by such lien or imperfection, (iv) any lien on equipment subject to equipment
leases included in the Purchased Assets (other than liens on the Seller’s
interest thereunder) and (v) any mortgage, deed of trust or any other lien or
encumbrance on the real property that is subject to the Roseland Lease (other
than liens or encumbrances on Seller’s interest thereunder).
 
“Pershing” means Pershing LLC.
 
“Person” means any individual, corporation, partnership, joint venture, limited
liability company, association, joint-stock company, trust, unincorporated
organization or Governmental Body.
 
“Post-Closing Tax Period” has the meaning specified in Section 8.1(a).
 
“Pre-Closing Tax Period” has the meaning specified in Section 8.1(a).
 
“Purchase Price” has the meaning specified in Section 3.1.
 
“Purchased Assets” means all the assets set forth in Section 2.1.
 

5

--------------------------------------------------------------------------------



“Restrictive Covenant” means any covenant or agreement pursuant to which any
Transferred Employee:  (i) has agreed not to compete with Seller or any
Affiliate in any respect or (ii) has agreed not to solicit customers of Seller
or any Affiliate.
 
“Roseland Lease” means that certain Lease Agreement, dated April 28, 1992,
between Mendham Capital Group, Inc. (predecessor in interest to BNY Capital
Markets, Inc.), and Roseland II Limited Partnership (predecessor in interest to
Mack-Cali Realty Corporation) and the related parking license agreements, and
all amendments to the foregoing.
 
“RVP/DVP Accounts” means institutional Customer Accounts that are “receive vs.
payment/deliver vs. payment” accounts.
 
“SEC” means the United States Securities and Exchange Commission.
 
“Seller” has the meaning specified in the first paragraph of this Agreement.
 
“Seller Ancillary Agreements” means all agreements, instruments and documents
being or to be executed and delivered by Seller under this Agreement or in
connection herewith.
 
“Seller Disclosure Schedule” means the letter dated the date hereof delivered by
Seller to Buyer, which letter relates to this Agreement and is designated
therein as the Seller Disclosure Schedule.
 
“Seller Group Member” means (i) Seller and its Affiliates, (ii) the directors,
officers and employees of each of Seller and its Affiliates and (iii) the
respective successors and assigns of each of the foregoing.
 
“Tax” or “Taxes” mean: (i)  any United States federal, state, municipal or
local, or non-U.S., income, gross receipts, windfall profit, severance,
property, production, sales, use, license, excise, franchise, employment,
payroll, withholding (including on amounts paid to or by an Person), alternative
or add-on minimum, ad valorem, value added, transfer, documentary stamp,
registration, or environmental (including taxes under Code Section 59A) tax, or
any other tax, custom, duty, governmental fee or other like assessment or charge
of any kind whatsoever, together in each case with any interest or penalty,
addition to tax or additional amount imposed by any Governmental Body; and
(ii)  any liability for the payment of amounts with respect to payments of a
type described in clause (i) as a result of being a member of an affiliated,
consolidated, combined, unitary, or similar group, as a result of being party to
any agreement or any express or implied obligation to indemnify any Person, or
as a result of any Laws regarding transferee, successor or like liability.
 
“Tax Return” means any return, declaration, report or similar statement or any
other document required to be filed with respect to any Taxes (including any
attached schedules), including any information return, claim for refund, amended
return or declaration of estimated Tax.
 
“Third Person Claim” has the meaning specified in Section 11.3(a).
 

6

--------------------------------------------------------------------------------



“Transaction Documents” means this Agreement, the Seller Ancillary Agreements
and the Buyer Ancillary Agreements.
 
“Transactions” means the sale and purchase of the Purchased Assets, the
assumption of the Assumed Liabilities and the related transactions contemplated
herein and in the Transaction Documents.
 
“Transferred Customer Records” means any Customer Records (i) that may be
assigned by Seller to Buyer without the consent (negative or positive) of the
applicable Customer under applicable Laws or (ii) for which a Negative Response
Letter has been delivered to the applicable Customer in accordance with Section
4.5, and no notice has been received from such Customer withholding consent for
an assignment by Seller of such Customer Records to Buyer prior to 12:00 noon on
the day preceding the Closing Date.
 
“Transfer Tax” means any transfer, documentary, sales, bulk sales, use,
registration, value added or other similar Tax, including any applicable real
estate transfer Tax and any real property transfer gains Tax.
 
“Transferred Employee” means Designated Employee who becomes an employee of
Buyer as contemplated in this Agreement.
 
“Upset Date” has the meaning specified in Section 12.1(b)(ii).
 
“WARN” means the Workers’ Adjustment Retraining and Notification Act.
 
1.2.            Interpretation.  For purposes of this Agreement, (i) the words
“include,” “includes” and “including” shall be deemed to be followed by the
words “without limitation,” (ii) the word “or” is not exclusive and (iii) the
words “herein”, “hereof”, “hereby”, “hereto” and “hereunder” refer to this
Agreement as a whole.  Unless the context otherwise requires, references
herein:  (i) to Articles, Sections, Exhibits and Schedules mean the Articles and
Sections of, and the Exhibits and Schedules attached to, this Agreement; (ii) to
an agreement, instrument or other document means such agreement, instrument or
other document as amended, supplemented and modified from time to time to the
extent permitted by the provisions thereof and by this Agreement; and (iii) to a
statute means such statute as amended from time to time and includes any
successor legislation thereto and any regulations promulgated thereunder.  The
Schedules, Exhibits and Disclosure Schedules referred to herein shall be
construed with and as an integral part of this Agreement to the same extent as
if they were set forth verbatim herein.  Titles to Articles and headings of
Sections are inserted for convenience of reference only and shall not be deemed
a part of or to affect the meaning or interpretation of this Agreement.  This
Agreement, Buyer Ancillary Agreements and Seller Ancillary Agreements shall be
construed without regard to any presumption or rule requiring construction or
interpretation against the party drafting an instrument or causing any
instrument to be drafted.
 

7

--------------------------------------------------------------------------------



ARTICLE II
 
PURCHASE AND SALE
 
2.1.            Purchased Assets.  Upon the terms and subject to the conditions
of this Agreement, on the Closing Date, Seller shall sell, transfer, assign,
convey and deliver to Buyer, and Buyer shall purchase from Seller, free and
clear of all Encumbrances (except for Permitted Encumbrances), all right, title
and interest of Seller in, to and under the following (collectively,  but
excluding the Excluded Assets, the “Purchased Assets”):
 
(a)            the Roseland Lease, including any related deposit;
 
(b)            each of the Contracts listed on Schedule 2.1(b) as well as any
additional Contracts designated subsequent to the date hereof pursuant to
Section 7.4, including any related deposits, to the extent still in effect as of
the Closing Date (the “Assigned Contracts”);
 
(c)            the leasehold improvements, equipment, furniture, fixtures and
other personal property listed on or referred to in Schedule 2.1(c), as well as
any similar assets added to the Business after the date hereof consistent with
Section 7.4, to the extent in existence as of the Closing Date (the “Fixed
Assets”);
 
(d)            any inventories of office supplies, forms or other similar items
used in the Business as of the Closing Date; and
 
(e)            originals or copies (in each case, to the extent in Seller’s
possession or control) of: (i) the Transferred Customer Records, (ii) any
correspondence or other documents relating to the Roseland Lease, (iii) any
correspondence or other records relating to the Assigned Contracts; and (iv) any
correspondence, bills of sale, warranties, maintenance or other records relating
to the Fixed Assets.
 
2.2.            Excluded Assets.  Notwithstanding the provisions of Section 2.1,
the Purchased Assets shall not include any of the rights, properties or assets
of Seller identified in Schedule 2.2 (collectively, the “Excluded Assets”).
 
2.3.            Assumed Liabilities.  Upon the terms and subject to the
conditions of this Agreement, on the Closing Date, Buyer shall assume, pay,
perform and otherwise discharge any liabilities or obligations of Seller under
the Roseland Lease or the Assigned Contracts that are required to be performed
or discharged on or after the Closing Date (other than any Liabilities arising
out of or resulting from any breach by Seller or any Affiliate of any provision
thereof prior to the Closing Date) (collectively, the “Assumed Liabilities”).
 
2.4.            Excluded Liabilities.  Buyer shall not assume or be obligated to
pay, perform or otherwise discharge any Liabilities other than Assumed
Liabilities (all such Liabilities being herein called the “Excluded
Liabilities”).
 

8

--------------------------------------------------------------------------------



ARTICLE III
 
PURCHASE PRICE
 
3.1.            Purchase Price.  The purchase price for the Purchased Assets
(the “Purchase Price”) shall be equal to the (i) sum of the aggregate net book
value of the Fixed Assets and any related deposits under relating to the
Roseland Lease and the Assigned Contracts, as shown on the accounting records of
Seller maintained in accordance with GAAP and (ii) $550,000.  At least three (3)
Business Days prior to the Closing Date, Seller shall provide Buyer with a
schedule (consistent with the schedule heretofore delivered by Seller to Buyer
listing the Fixed Assets as they exist on the date of this Agreement and their
net book values determined from such accounting records) showing the calculation
of such aggregate net book value, on the basis of which the parties shall
determine the amount of the Purchase Price.  In the event of any disagreement
regarding such calculation, the parties will endeavor to resolve such
disagreement promptly and in good faith.
 
3.2.            Allocation of Purchase Price.  Within 60 days after the Closing,
Buyer shall deliver to Seller a schedule (the “Allocation Schedule”) allocating
the Purchase Price (and any other items treated as consideration paid to Seller
for United States federal income Tax purposes) among the Purchased Assets in
accordance with Section 1060 of the Code and the Treasury Regulations
thereunder.  To the extent in accordance with Section 1060 and the Treasury
Regulations thereunder, the Purchase Price shall be allocated first to the net
book value of the Purchased Assets with any excess then allocated to
goodwill.  Seller (and each of its Affiliates) and Buyer (and each of its
Affiliates) shall file all income, franchise or similar Tax Returns consistent
with the allocation set forth on the Allocation Schedule.
 
ARTICLE IV
 
CLOSING
 
4.1.            Closing Date.  Subject to satisfaction or waiver of the
conditions set forth in Article IX and Article X, the Closing shall be
consummated at 11:00 A.M., New York time, on February 29, 2008 or, if not all
such conditions have been or are capable of being satisfied on such date, on the
first Business Day thereafter as of which all such conditions have been or are
capable of being satisfied, at the offices of Sidley Austin LLP, or at such
other place or at such other date and time as shall be agreed upon by Buyer and
Seller.  The Closing shall be deemed to have become effective as of 11:59 P.M.,
New York time, on the date on which the Closing is actually held (with such time
and date being sometimes referred to herein as the “Closing Date”).
 
4.2.            Payment of the Purchase Price on the Closing Date.  At the
Closing, Buyer shall pay the Purchase Price to Seller by wire transfer of
immediately available funds in U.S. Dollars to a bank account specified by
Seller in writing at least two (2) Business Days prior to the Closing.
 

9

--------------------------------------------------------------------------------



4.3.            Additional Deliveries of Parent and Buyer.  At the Closing,
Parent and Buyer shall deliver to Seller all the following:
 
(a)            the certificate of Parent contemplated by Section 10.1, duly
executed by an authorized officer of Parent; and
 
(b)            a counterpart of an assignment and assumption agreement in
customary form, duly executed by Buyer.
 
4.4.             Seller’s Deliveries.  At the Closing Seller, shall deliver to
Buyer and Parent all the following:
 
(a)            the certificate of Seller contemplated by Section 9.1, duly
executed by an authorized officer of Seller;
 
(b)            a counterpart of an assignment and assumption Agreement in
customary form, duly executed by Seller;
 
(c)            a bill of sale for the Fixed Assets in form and substance
reasonably satisfactory to Buyer;
 
(d)            all consents, waivers or approvals obtained by Seller with
respect to the Purchased Assets or the consummation of the Transactions
contemplated by this Agreement (it being agreed that Seller will use
commercially reasonable efforts to include a customary estoppel provision in the
consent to assignment obtained from the landlord under the Roseland Lease);
 
(e)            an assignment, in recordable form, with respect to the Roseland
Lease, duly executed by Seller and in form and substance reasonably satisfactory
to Buyer;
 
(f)            an executed certificate of non-foreign status of Seller complying
with the provisions of United States Treasury Regulation Section 1.1445-2(b);
 
(g)            such other bills of sale, assignments and other instruments of
transfer or conveyance necessary to evidence and effect the sale, assignment,
transfer, conveyance and delivery of the Purchased Assets to Buyer.
 
4.5.            Procedures for Transfers of Customer Accounts.  At least thirty
(30) days prior to the Closing Date, Seller shall mail Negative Response Letters
to each Customer who maintains a Non-RVP/DVP Account.  At least ten (10) days
prior to the Closing Date, Seller shall mail to each Customer who maintains an
RVP/DVP Account a Notice of Account Transfer.  For each Person who becomes a new
Customer subsequent to the mailing of such Notices of Account Transfer, Seller
shall cause such Customer to execute a consent in a form to be agreed upon by
the parties authorizing the transfer of the related Customer Account to Buyer on
the Closing Date as provided herein.  Seller will be responsible for ensuring
that the Customer Accounts of any negative consenting Customers will be closed
and the associated assets will be transferred in accordance with the Customer’s
instructions at least one business day prior to the Closing Date.  Subject to
the New Pershing Clearing Agreement becoming effective, on the Closing Date, the
parties shall cause Pershing to “repoint” the Customer Records housed on
 

10

--------------------------------------------------------------------------------



Pershing’s system to Buyer in accordance with the procedures described on
Schedule 4.5.  Buyer shall cooperate with Seller and Pershing to reconcile
trades occurring prior to the Closing Date that settle following the Closing
Date, which such trades shall be for the account and benefit of Seller.
 
4.6.            Other Technical Transition Arrangements.  The parties agree that
between the date of this Agreement and the Closing Date they will cooperate to
identify any actions with regard to operating systems and similar matters that
need to be taken on or prior to the Closing Date in order for Buyer to be able
to conduct the Business from and after the Closing Date without material
disruption.
 
ARTICLE V
 
REPRESENTATIONS AND WARRANTIES OF SELLER
 
As an inducement to Buyer to enter into this Agreement and to consummate the
Transactions contemplated hereby, Seller represents and warrants to Buyer that,
except as set forth in the Seller Disclosure Schedule:
 
5.1.            Organization of Seller.  Seller is a corporation duly organized
and validly existing under the laws of the State of New York and is in good
standing in all jurisdictions in which its failure to qualify or be in good
standing would have a Material Adverse Effect.  Seller has full power and
authority to own or lease and to operate and use the Purchased Assets and to
carry on the Business as now conducted.
 
5.2.            Authority of Seller.
 
(a)            Seller has full power and authority to execute, deliver and
perform this Agreement and all of Seller Ancillary Agreements to which it is a
party. The execution, delivery and performance of this Agreement and such Seller
Ancillary Agreements by Seller has been duly authorized and approved by Seller’s
Board of Directors and does not require any further authorization or consent on
the part of Seller.  This Agreement has been duly authorized, executed and
delivered by Seller and is the legal, valid and binding obligation of Seller
enforceable in accordance with its terms, and each of Seller Ancillary
Agreements to which Seller is a party has been duly authorized by Seller and
upon execution and delivery will be a legal, valid and binding obligation of
Seller enforceable in accordance with its terms, subject to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar laws of
general applicability relating to or affecting creditor’s rights and to general
equity principles.
 
(b)            Except as set forth in Section 5.2 of the Seller Disclosure
Schedule, neither the execution and delivery by Seller of this Agreement or any
of Seller Ancillary Agreements or the consummation of any of the Transactions
contemplated hereby or thereby nor compliance with or fulfillment of the terms,
conditions and provisions hereof or thereof will:
 
(i)            conflict with, result in a breach of the terms, conditions or
provisions of, or constitute a default, an event of default or an event creating
rights of acceleration, termination or cancellation or a loss of rights under,
or result in the creation or imposition of any Encumbrance upon any of the
Purchased Assets, under (A) the certificate of
 

11

--------------------------------------------------------------------------------



incorporation or by-laws of Seller, (B) any material note, instrument,
agreement, mortgage, lease, license, franchise, permit or other authorization,
right, restriction or obligation to which Seller is a party (other than the
Assigned Contracts, which are addressed in Section 5.8), (C) any Court Order to
which Seller is a party or any of the Purchased Assets is subject or by which
Seller is bound or (D) any Laws affecting Seller, the Purchased Assets or the
Business, except, in the case of clause (B), (C) or (D), the effect of which
would not be reasonably expected to have a Material Adverse Effect; or
 
(ii)            require the approval, consent, authorization or act of, or the
making by of any declaration, filing or registration with, any Person, except
pursuant to the applicable provisions of United States federal and state laws
relating to the regulation of broker-dealers and the rules and regulations of
the SEC, applicable state securities commissions, and the securities exchanges,
boards of trade or other industry self-regulatory organizations of which Seller
is a member (each of which is listed in Section 5.2 of the Seller Disclosure
Schedule).
 
5.3.            Taxes.  With respect to any Taxes, the nonpayment of which would
result in a lien or other Encumbrance on any Purchased Asset or would result in
Buyer becoming liable therefor, (i) all Tax Returns that are required to be
filed by Seller with respect to the Purchased Assets or the Business on or prior
to the Closing Date or that relate to any period ending on or prior to the
Closing Date have been or will be duly filed, (ii) such Tax Returns are (or will
be when filed) complete and accurate in all material respects, (iii) all Taxes
with respect to the Purchased Assets or the Business, whether or not reported on
such Tax Returns, have been (or will be when due) paid in full, and (iv) no
audit, examination, or deficiency or refund litigation with respect to any such
Taxes is pending.  Seller has complied in all material respects with Laws
regarding the withholding of Tax from any amounts paid to employees or any other
Persons.
 
5.4.            Governmental Permits; Compliance with Laws.
 
(a)            All licenses, registrations, qualifications, memberships,
franchises, permits, privileges, approvals and other authorizations from a
Governmental Body held by Seller in connection with the ownership of the
Purchased Assets and/or the operation of the Business are listed in Section
5.4(a) of the Seller Disclosure Schedule (collectively, the “Governmental
Permits”).  Except as would not have a Material Adverse Effect, the Governmental
Permits constitute all the licenses, registrations, qualifications, memberships,
franchises, permits, privileges, approvals and other authorizations from a
Governmental Body required in order to own the Purchased Assets and to operate
the Business in compliance with all applicable Laws.
 
(b)            Except as would not have a Material Adverse Effect, with respect
to the operation of the Business, Seller has timely filed (and, where
applicable, obtained approval of) all registrations, qualifications,
memberships, applications, declarations, reports, notices, forms and other
filings required to be filed by it with the SEC, FINRA, or any other
Governmental Body, and all amendments or supplements to any of the foregoing.
 
(c)            Seller has made available to Buyer a copy of the currently
effective Form BD as filed by Seller with the SEC. Except as set forth in
Section 5.4(c) of the Seller Disclosure
 

12

--------------------------------------------------------------------------------



Schedule, the information contained in such form was complete and accurate in
all material respects as of the time of filing thereof and, to the Knowledge of
Seller, remains complete and accurate in all material respects as of the date
hereof.
 
(d)            Except as set forth in Section 5.4(d) of the Seller Disclosure
Letter and except with respect to employees in training or employees who have
been employed by the Division for fewer than 90 days and except as would not
have a Material Adverse Effect, all of the Employees who are required to be
licensed or registered to conduct the Business are duly licensed or registered
in each state and with each Governmental Body in which or with which such
licensing or registration is so required.
 
(e)            Except as disclosed on Form BD of Seller or any Form U4 of any
Designated Employee filed prior to the date of this Agreement, copies of which
have been made available to Buyer, neither Seller with respect to the Division
nor, to the Knowledge of Seller, any Designated Employee has been the subject of
any disciplinary proceedings or orders of any Governmental Body arising under
applicable laws which would be required to be disclosed on Form BD or Form U4,
as the case may be. With respect to the operation of the Business, no such
disciplinary proceeding or order is pending or, to the Knowledge of Seller,
threatened. Except as disclosed on Form BD of Seller or any Form U4 of a
Designated Employee with respect to the operation of the Business filed prior to
the date of this Agreement, neither Seller nor, to the Knowledge of Seller, any
Designated Employee has been permanently enjoined by the order of any
Governmental Body from engaging or continuing any conduct or practice in
connection with any activity or in connection with the purchase or sale of any
security. Except as disclosed on Form BD of Seller or any Form U4 of Designated
Employee with respect to the operation of the Business filed prior to the date
of this Agreement, neither Seller nor, to the Knowledge of Seller, any
Designated Employee is or has been ineligible to serve as a broker-dealer or be
associated with a broker-dealer under Section 15(b) of the Exchange Act, as the
case may be (including being subject to any “statutory disqualification” as
defined in Section 3(a)(39) of the Exchange Act) or is subject to heightened
supervision under applicable FINRA (NASD) interpretations or pronouncements.
 
(f)            To the Knowledge of Seller, the information provided by Seller to
the Central Registration Depository with respect to the Employees of the
Division (including any Form BD or Form U4) is true, accurate and complete in
all material respects.
 
(g)            Seller has heretofore made available to Buyer copies of all
material regulatory correspondence, examination reports and deficiency letters
received or sent by Seller with respect to the Business and/or the Designated
Employees since September 1, 2005.
 
5.5.            The Roseland Lease.  Except as is disclosed in Section 5.5 of
the Seller Disclosure Schedule, (i) the leasehold interest of Seller under the
Roseland Lease is not subject or subordinate to any Encumbrance except for
Permitted Encumbrances. (ii) to the Knowledge of Seller, there exists no
material default under the Roseland Lease (by either the Seller or the landlord
thereunder) and (iii) Seller has not received any notice that condemnation or
other taking by any Governmental Body is pending, threatened or contemplated
against the whole or any part of the real property that is subject to the
Roseland Lease.  A complete and correct copy of the Roseland Lease has
heretofore been made available by Seller to Buyer.
 

13

--------------------------------------------------------------------------------



5.6.            Title to Property.  Seller has good and marketable title to, or
a valid leasehold interest in, all of the Purchased Assets (other than
Intellectual Property).  At Closing, Seller will transfer and assign to Buyer
the Purchased Assets, free and clear of all Encumbrances, except for Permitted
Encumbrances.
 
5.7.            Employees.
 
(a)            Seller has heretofore delivered to Buyer a schedule setting forth
the annual compensation and incentive compensation of each of the Designated
Employees for 2007.
 
(b)            Except as disclosed in Section 5.7(b) of the Seller Disclosure
Schedule, since January 1, 2005, there have been no lawsuits, claims, suits,
complaints, proceedings or investigations asserted, or to the Knowledge of
Seller threatened, against or affecting Seller by any of the Designated
Employees.  Seller has also heretofore delivered to Buyer a summary of certain
internal actions taken by Seller or its Affiliates in respect of certain of the
Designated Employees.
 
5.8.            Status of Assigned Contracts.  Except as disclosed in Section
5.8 of the Seller Disclosure Schedule:  (a) each of the Contracts listed on
Schedule 2.1(b) constitutes a valid and binding obligation of Seller and, to the
Knowledge of Seller, the other parties thereto enforceable in accordance with
its terms and is in full force and effect subject to bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and similar laws of general
applicability relating to or affecting creditor’s rights and to general equity
principles; and (b) Seller has fulfilled and performed its material obligations
under each of the Assigned Contracts, and Seller is not in breach or default
under, nor is there or, to the Knowledge of Seller, is there alleged to be any
basis for termination of, any of the Assigned Contracts and, to the Knowledge of
Seller, no other party to any of the Assigned Contracts has breached or
defaulted thereunder, and no event has occurred and no condition or state of
facts exists which, with the passage of time or the giving of notice or both,
would constitute such a material default or breach by Seller or, to the
Knowledge of Seller, by any such other party.  Complete and correct copies of
each of the Assigned Contracts have been delivered to Buyer by Seller.
 
5.9.            Litigation.  Except as set forth in Section 5.9 of the Seller
Disclosure Schedule:
 
(a)            Seller is not, with respect to the Business, nor are any of the
Purchased Assets, subject to any Court Order; and
 
(b)            there are no lawsuits, claims, suits, complaints, proceedings or
investigations pending or, to the Knowledge of Seller, threatened against or
affecting Seller or any of the Designated Employees in respect of the Purchased
Assets or the Business, and to the Knowledge of Seller there are no lawsuits,
suits, complaints or proceedings pending in which Seller or its current or
former employees is the plaintiff or claimant and which relate to the Purchased
Assets or the Business, which if adversely determined would be reasonably
expected to have a Material Adverse Effect.
 
5.10.          Customer Accounts.  Seller has heretofore delivered to Buyer a
materially correct list of the top ten Customers of each salesman included in
the Designated
 

14

--------------------------------------------------------------------------------



Employees setting forth the name of each such Customer and the amount of revenue
generated by each such Customer during 2006 and 2007.  Seller has also
heretofore delivered a list setting forth the address of record for each current
Customer with an address of record located outside the U.S.  For the Customers
maintaining RVP/DVP Accounts, Seller is permitted to transfer the related
Transferred Customer Records to Buyer using the Negative Response Letters
contemplated to be mailed pursuant to Section 4.5.  Except as disclosed in
Section 5.10 of the Seller Disclosure Schedule, to the Knowledge of Seller there
are no complaints pending or threatened with respect to any Customer Account or
other controversies pending with respect to any Customer Account that could
reasonably be expected to result in a complaint.  The Transferred Customer
Records will constitute true and correct copies of the corresponding records
maintained by Seller.
 
5.11.          No Finder.  Neither Seller nor any Person acting on its behalf
has paid or become obligated to pay any fee or commission to any broker, finder
or intermediary for or on account of the Transactions contemplated by this
Agreement other than to Evercore Partners Inc. and Gleacher Partners LLC, whose
fees and expenses shall be paid by Seller.
 
5.12.          Financial Information.  The securities haircut reports for the
Business as of March 31, June 29 and September 28, 2007 attached as Schedule
5.12(A) to the Seller Disclosure Schedule in all material respects were prepared
in compliance with applicable regulatory requirements and are true and
correct.  The monthly income statements for the Business attached as Schedule
5.12(B) to the Seller Disclosure Schedule were prepared in accordance with GAAP
(other than as to transfer pricing related to interest income and expense) and,
to the Knowledge of Seller, are true and correct in all material respects.
 
ARTICLE VI
 
REPRESENTATIONS AND WARRANTIES OF BUYER
 
As an inducement to Seller to enter into this Agreement and to consummate the
Transactions contemplated hereby, Parent hereby represents and warrants to
Seller and agrees as follows:
 
6.1.            Organization of Parent and Buyer. Parent and Buyer are
corporations duly organized, validly existing and in good standing under the
laws of the State of New York, and each has full power and authority to own or
lease and to operate and use its properties and assets and to carry on its
business as now conducted.
 
6.2.            Authority of Buyer.
 
(a)            Parent and Buyer each has full power and authority to execute,
deliver and perform this Agreement and any Buyer Ancillary Agreements to which
it is a party. The execution, delivery and performance of this Agreement and
Buyer Ancillary Agreements by Buyer have been duly authorized and approved by
Buyer’s board of directors and do not require any further authorization or
consent of Buyer or its stockholders.  This Agreement has been duly authorized,
executed and delivered by Buyer and is the legal, valid and binding agreement of
Buyer enforceable in accordance with its terms, and each of Buyer Ancillary
Agreements has
 

15

--------------------------------------------------------------------------------



been duly authorized by Buyer and upon execution and delivery by Buyer will be a
legal, valid and binding obligation of Buyer enforceable in accordance with its
terms, subject to bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and similar laws of general applicability relating to or affecting
creditor’s rights and to general equity principles.
 
(b)            Except as set forth in Section 6.2(b) of the Buyer Disclosure
Schedule, neither the execution and delivery by Parent or Buyer of this
Agreement or any of the Buyer Ancillary Agreements or the consummation of any of
the Transactions contemplated hereby or thereby nor compliance with or
fulfillment of the terms, conditions and provisions hereof or thereof will:
 
(i)            conflict with, result in a breach of the terms, conditions or
provisions of, or constitute a default, an event of default or an event creating
rights of acceleration, termination or cancellation or a loss of rights under
(A) the certificate of incorporation or by-laws of Parent or Buyer, (B) any
material note, instrument, agreement, mortgage, lease, license, franchise,
permit or other authorization, right, restriction or obligation to which Parent
or Buyer is a party or any of their respective properties is subject or by which
Parent or Buyer is bound, (C) any Court Order to which Parent or Buyer is a
party or by which it is bound or (D) any Laws affecting Parent or Buyer; or
 
(ii)            require the approval, consent, authorization or act of, or the
making by Parent or Buyer of any declaration, filing or registration with, any
Person.
 
6.3.            No Finder.  Neither Parent, Buyer nor any Person acting on
behalf of Parent or Buyer has paid or become obligated to pay any fee or
commission to any broker, finder or intermediary for or on account of the
Transactions contemplated by this Agreement.
 
6.4.            Litigation.  There is no action pending or, to the knowledge of
Parent, threatened against Buyer seeking to enjoin or restrain any of the
Transactions contemplated by this Agreement.
 
6.5.            Financing.  Buyer has sufficient immediately available funds to
pay, in cash, the Purchase Price and all other amounts payable pursuant to this
Agreement or otherwise necessary to consummate all the Transactions contemplated
hereby.
 
6.6.            Governmental Permits.
 
(a)            Immediately prior to the Closing Date, Buyer will have all
material licenses, franchises, permits, privileges, approvals and other
authorizations from a Governmental Body required in order to purchase and own
the Purchased Assets and/or the operate the Business in compliance with all
applicable Laws.
 
(b)            Immediately prior to the Closing Date, Buyer will have timely
filed all material registrations, declarations, reports, notices, forms and
other filings required to be filed by it with the SEC, FINRA or any other
Governmental Body, and all amendments or supplements to any of the foregoing, in
order to purchase and own the Purchased Assets and/or the operate the Business
in compliance with all applicable Laws.
 

16

--------------------------------------------------------------------------------



ARTICLE VII
 
ACTIONS PRIOR TO THE CLOSING DATE
 
The respective parties hereto covenant and agree to take the following actions
between the date hereof and the Closing Date:
 
7.1.            Investigation by Buyer.  Upon reasonable notice, Seller shall
afford the officers, employees and authorized representatives of Parent
(including independent public accountants and attorneys) reasonable access
during normal business hours to the offices, properties, employees and business
and financial records (including computer files, retrieval programs and similar
documentation) of the Division and shall furnish to Parent or its authorized
representatives such additional information concerning the Purchased Assets, the
Business and the operations of the Division as shall be reasonably requested by
Parent; provided, however, that any such access or furnishing of information
shall be conducted at the Parent's expense, under the supervision of Seller's
personnel and in such a manner as not to interfere with the normal operations of
the Business. Notwithstanding anything to the contrary in this Agreement, Seller
shall not be required to disclose any information to Parent if such disclosure
would, in Seller's sole discretion, (i) cause significant competitive harm to
the Business if the Transactions contemplated hereby are not consummated, (ii)
jeopardize any attorney-client or other legal privilege or (iii) contravene any
applicable Laws, fiduciary duty or binding agreement entered into prior to the
date hereof.
 
7.2.            Consents of Third Parties; Governmental Approvals.
 
(a)            Prior to the Closing Date, Seller shall use commercially
reasonable efforts to obtain the consent or approval (or waiver thereof) of any
Person that is necessary to permit Seller to assign and transfer the all of the
Purchased Assets and to transfer the Transferred Customer Records to Buyer free
and clear of Encumbrances (except for Permitted Encumbrances), and to perform
its obligations under, and conclude the Transactions contemplated by, this
Agreement; provided that Seller shall not have any obligation to offer or pay
any consideration in order to obtain any such consents or approvals.  During the
period prior to the Closing Date, Buyer shall act diligently and reasonably to
cooperate with Seller in attempting to obtain the consents, approvals and
waivers contemplated by this Section 7.2(a).
 
(b)            The parties hereto shall use reasonable best efforts, and shall
cooperate with each other, in attempting to obtain any consents and approvals
(or waivers thereof) of any Governmental Body required to permit the
consummation of the Transactions contemplated by this Agreement or to otherwise
satisfy the conditions set forth in Sections 9.4, 10.4 and 10.5. Seller has
heretofore delivered to Buyer a true and correct copy of the application filed
by Seller with FINRA under NASD Rule 1017 in relation to the Transactions and
Buyer has delivered to Seller a true and correct copy of a letter submitted by
Buyer to FINRA discussing the application of NASD Rule 1017 to Buyer in relation
to the Transactions. Buyer and Seller shall advise each other as to material
developments with respect to the status of receipt of approvals as contemplated
by this Section 7.2 and Sections 9.4, 10.4 and 10.5.
 

17

--------------------------------------------------------------------------------



(c)            Notwithstanding anything herein to the contrary, neither Seller
nor Buyer shall be obligated to contest any final action or decision taken by
any Governmental Body challenging the consummation of the Transactions
contemplated by this Agreement.
 
7.3.            Operations Prior to the Closing Date.  From the date of this
Agreement until the Closing, except as contemplated, permitted or required by
this Agreement or as may be necessary to comply with Applicable Law, Seller
shall operate and carry on the Business in all material respects in the ordinary
course consistent with past practice.
 
7.4.            Additional Fixed Assets and Assigned Contracts.
 
(a)            Between the date of this Agreement and the Closing Date, Seller
may add additional or replacement leasehold improvements, equipment, furniture,
fixtures and other personal property to the Business in the ordinary course of
business consistent with past practice and, to the extent still use in the
Business as of the Closing Date, such items shall be deemed to constitute
additional Fixed Assets for the purposes of this Agreement, provided that Seller
shall obtain the consent of Buyer (which consent shall not be unreasonably
withheld) if the aggregate net book value of such additional items as of the
Closing Date is expected to exceed $25,000.
 
(b)            Seller agrees to use commercially reasonable efforts to identify,
as soon as practicable after the execution and delivery of this agreement, any
additional Contracts to which Seller or any Affiliate thereof is a party and
that relate solely to the Business. To the extent agreed by the parties, such
Contracts shall be deemed to be additional Assigned Contracts for the purposes
hereof.
 
7.5.            Preserve Accuracy of Representations and Warranties;
Notification of Certain Matters.
 
(a)            Each party shall promptly notify the other of any action, suit or
proceeding that shall be instituted or threatened against such party to
restrain, prohibit or otherwise challenge the legality of any transaction
contemplated by this Agreement.
 
(b)            During the period prior to the Closing Date, Seller will notify
Parent of (i) any lawsuit, claim, proceeding or investigation that is
threatened, brought, asserted or commenced against Seller which would have been
listed in Section 5.9 of the Seller Disclosure Schedule if such lawsuit, claim,
proceeding or investigation had arisen prior to the date hereof and (ii) any
notice or other communication from any third Person alleging that the consent of
such third Person is or may be required in connection with the Transactions
contemplated by this Agreement.
 
ARTICLE VIII
 
ADDITIONAL AGREEMENTS
 
8.1.            Taxes.
 
(a)            All real property Taxes, personal property Taxes and other ad
valorem Taxes levied with respect to the Purchased Assets for a taxable period
which includes (but does
 

18

--------------------------------------------------------------------------------



not end on) the Closing Date shall be apportioned between Seller, on one hand,
and Buyer, on the other, based on the number of days of such taxable period
included in the portion of such taxable period on and before the Closing Date
(the “Pre-Closing Tax Period”) and the number of days of such taxable period
after the Closing Date (the “Post-Closing Tax Period”).  Seller shall be liable
for the proportionate amount of such Taxes that is attributable to the
Pre-Closing Tax Period and Buyer shall be liable for the proportionate amount of
such Taxes that is attributable to the Post-Closing Tax Period.
 
(b)            Notwithstanding any provision in this Section 8.1 or Section 13.9
to the contrary, all Transfer Taxes, and all conveyance fees, recording charges
and other fees and charges (including any penalties and interest) attributable
to the sale or transfer of the Business, the Purchased Assets or the Assumed
Liabilities, as well as the cost of the filing of all necessary Tax Returns and
other documentation with respect to all such Taxes, fees and charges, shall be
borne and paid one half by Seller and one half by Buyer when due, and each of
Seller and Buyer shall file all necessary Tax Returns and other documentation
required to be filed by it with respect to all such Taxes, fees and charges,
and, if required by applicable law, the parties will, and will cause their
Affiliates to, file or join in the execution of any such Tax Returns and other
documentation; provided that each of Seller and Buyer shall use reasonable
efforts to avail itself of any available exemptions from and collection of any
such Transfer Taxes, and each of Seller (and its Affiliates) and Buyer (and its
Affiliates) shall cooperate with the other party in providing information and
documentation that may be necessary to obtain such exemption.
 
(c)            After the Closing Date, each of Seller and Buyer shall (and cause
their respective Affiliates to):
 
(i)            assist the other party in preparing any Tax Returns which such
other party is responsible for preparing and filing;
 
(ii)            cooperate in preparing for any audits of, or disputes with
taxing authorities regarding, any Tax Returns relating to the Business or the
Purchased Assets;
 
(iii)            make available to the other and to any taxing authority as
reasonably requested all information, records and documents in respect of Taxes
relating to the Business or the Purchased Assets;
 
(iv)            provide notice to the other in writing of any Tax audits or
assessments in respect of Taxes relating to the Business or the Purchased Assets
for taxable periods for which the other has a Liability under this Section 8.1
or otherwise; and
 
(v)            furnish the other with copies of all material correspondence
received from any taxing authority in connection with any Tax audit or
information request relating to Taxes of the Business or the Purchased Assets
for Taxable periods for which the other party may have a Liability under this
Section 8.1 or otherwise.
 
(d)            Notwithstanding anything to the contrary in this Agreement, the
obligations of the parties set forth in this Section 8.1 shall survive until the
expiration of the applicable statutes of limitation with respect to Taxes
(taking into account any extensions or waivers thereof).
 

19

--------------------------------------------------------------------------------



8.2.            Employees.
 
(a)            Employment Arrangements.  Buyer shall offer employment to each of
the Designated Employees effective as of 12:01 A.M. on the day following the
Closing Date.  Prior to or following the execution and delivery of this
Agreement, Buyer shall ask each Designated Key Employee to execute and deliver
an Employee Letter.
 
(b)            Access.  Following the execution and delivery of this Agreement,
Seller shall arrange to provide Buyer with an opportunity to interview each of
the Designated Employees and shall provide Buyer reasonable access to, and
facilitate meetings with, the Designated Employees for the purposes of making
announcements concerning and preparing for the consummation of the Transactions
contemplated herein, including providing the Designated Employees with training
in advance of the Closing Date with respect to any of Buyer’s systems or
procedures that are different from the systems and procedures employed by Seller
in the Business. provided that such meetings shall be scheduled so as to not
interfere with the normal conduct of the Business.
 
(c)            COBRA; WARN.  Buyer shall provide continuation health care
coverage to all Transferred Employees and their qualified beneficiaries who
incur a qualifying event after the Closing Date in accordance with, and to the
extent required under, the continuation health care coverage requirements of
Section 4980D of the Code and Sections 601 through 608 of ERISA
(“COBRA”).  Seller shall be responsible for providing (i) continuation coverage
and all related notices to the extent required by law to any Transferred
Employees (or qualified beneficiaries) who incur a “qualifying event” under
COBRA on or before the Closing Date and (ii) all notices and severance in lieu
of notice to any Employees who incur an employment loss on or before the Closing
Date in accordance with, and to the extent required under, WARN.
 
8.3.            Agreement not to Enforce Restrictive Covenants.  From and after
the Closing Date, neither Seller nor any Affiliate shall seek to enforce any
Restrictive Covenant against any of the Transferred Employees based on actions
of such Transferred Employees as employees of Buyer (or any Affiliate or
successor of Buyer or any purchaser of all or part of the Business from Buyer),
and Seller, on behalf of itself and its Affiliates, hereby releases any claims
against any Transferred Employee based on such actions.  It is further agreed
that: (i) for the purpose of any obligations owed by the Transferred Employees
to Seller and its Affiliates to protect confidential or proprietary information,
from and after the Closing Date neither Seller nor any Affiliate shall seek to
enforce any restrictive covenant prohibiting disclosure or use of information
relating to the Business that has been provided to Buyer as part of its due
diligence investigation or which otherwise constitutes part of the Purchased
Assets and (ii) the Transferred Employees are intended third-party beneficiaries
of the provisions of this Section 8.3.
 
8.4.            Roseland Lease.  Buyer shall not exercise any renewal or
extension right or otherwise extend the term of the Roseland Lease beyond its
current expiration date of April 30, 2009 except with the prior written consent
of Seller.
 
8.5.            Transition Services.  Between the date hereof and the Closing
Date, the parties will mutually determine whether it is necessary or appropriate
for Seller and its Affiliates to provide any transition services to Buyer for a
limited period following the Closing in order to
 

20

--------------------------------------------------------------------------------



ensure the ability of Buyer to carry on the Business without disruption pending
full integration of the Business into Buyer’s systems and/or replacement of
support services provided by Seller and its Affiliates to the Business with
services of outside vendors.  To the degree that the parties identify any such
services, they agree to negotiate in good faith the terms on which such services
may be provided to Buyer, including reimbursement of Seller’s or its Affiliates’
costs of providing same.
 
ARTICLE IX
 
CONDITIONS PRECEDENT TO OBLIGATIONS OF BUYER
 
The obligations of Buyer under this Agreement shall, at the option of Buyer,  be
subject to the satisfaction, on or prior to the Closing Date, of the following
conditions:
 
9.1.            No Misrepresentation or Breach of Covenants and
Warranties.  Seller shall have performed in all material respects all covenants
and agreements required to be performed by them under this Agreement on or prior
to the Closing Date.  The representations and warranties of Seller in Article V
hereto that are qualified as to materiality (including Material Adverse Effects)
shall be true and correct and those not so qualified shall be true and correct
in all material respects, in each case when made and at and as of the Closing
Date with the same effect as though made at and as of such date, other than
representations and warranties that speak as of another specific date or time
prior to the date hereof (which need only be true and correct as of such date or
time) and except for changes therein specifically permitted by this Agreement or
resulting from any action expressly consented to in writing by Buyer or any
action permitted by Section 7.4.  There shall have been delivered to Buyer a
certificate to such effect, dated the Closing Date, signed on behalf of Seller
by an authorized officer thereof.
 
9.2.            No Illegality.  No statute, rule, regulation, order or decree of
a Governmental Body shall have been enacted, entered, promulgated and remain in
effect that prohibits or makes illegal consummation of any of the Transactions
contemplated hereby.
 
9.3.            No Restraint or Litigation.  No action, suit, investigation or
proceeding by any Governmental Body shall have been instituted or threatened to
restrain or prohibit or otherwise challenge the legality or validity of the
Transactions contemplated hereby.
 
9.4.            Necessary Governmental Approvals.  The parties shall have
received all approvals and actions of or by, and shall have made all filings and
given all notices to, FINRA and all other Governmental Bodies that are necessary
to consummate the Transactions contemplated hereby.
 
9.5.            Employment Arrangements.  Joseph Mannello and at least 37 of the
other Designated Employees shall have become Transferred Employees (and, in the
case of Designated Key Employees shall have executed and delivered Employment
Letters) and shall not, as a result of death or any illness, injury or other
disability, be unable to perform the essential functions of their respective
jobs with or without reasonable accommodation
 
9.6.            Clearing Agreement.  Buyer and Pershing shall have entered into
a clearing agreement with respect to Customer Accounts relating to the
Transferred Customer
 

21

--------------------------------------------------------------------------------



Records being transferred to Buyer (the “New Pershing Clearing Agreement”)
substantially in the form of the draft heretofore presented to Buyer by Pershing
(but with pricing mutually satisfactory to Buyer and Pershing).
 
ARTICLE X
 
CONDITIONS PRECEDENT TO OBLIGATIONS OF SELLER
 
The obligations of Seller under this Agreement shall, at the option of Seller,
be subject to the satisfaction, on or prior to the Closing Date, of the
following conditions:
 
10.1.          No Misrepresentation or Breach of Covenants and
Warranties.  Parent and Buyer shall have performed in all material respects all
covenants and agreements required to be performed by it under this Agreement on
or prior to the Closing Date.  The representations and warranties of Parent in
Article VI that are qualified as to materiality shall be true and correct and
those not so qualified shall be true and correct in all material respects, in
each case when made and at and as of the Closing Date with the same effect as
though made at and as of such date, other than representations and warranties
that speak as of another specific date or time prior to the date hereof (which
need only be true and correct as of such date or time) and except for changes
therein specifically permitted by this Agreement or resulting from any
transaction expressly consented to in writing by Seller.  There shall have been
delivered to Seller a certificate to such effect, dated the Closing Date and
signed on behalf of Parent by an authorized officer of Parent.
 
10.2.          No Illegality.  No statute, rule, regulation, order or decree of
a Governmental Body shall have been enacted, entered, promulgated and remain in
effect that prohibits or makes illegal consummation of the Transactions
contemplated hereby.
 
10.3.          No Restraint or Litigation.  No action, suit or proceeding by any
Governmental Body shall have been instituted or threatened to restrain, prohibit
or otherwise challenge the legality or validity of the Transactions contemplated
hereby.
 
10.4.          Seller’s FINRA Approval.  Seller shall have obtained all
approvals required from FINRA required to consummate the Transactions
contemplated hereby.
 
10.5.          Buyer’s Regulatory Approvals.  Buyer shall remain registered with
the SEC and in good standing as a broker-dealer and shall have obtained any
approvals from, and provided any notices to, FINRA or any other self-regulatory
organization required for Buyer to consummate the Transactions contemplated
hereby and to operate the Business upon Closing.
 
10.6.          Necessary Governmental Approvals.  The parties shall have
received any other approvals and actions of or by, and shall have made any other
filings and given all notices to, any other Governmental Bodies that are
necessary to consummate the Transactions contemplated hereby.
 

22

--------------------------------------------------------------------------------



ARTICLE XI
 
INDEMNIFICATION
 
11.1.          Indemnification by Seller.
 
(a)            Seller agrees to indemnify and hold harmless each Buyer Group
Member from and against any and all Losses and Expenses incurred by such Buyer
Group Member in connection with or arising from:
 
(i)             any breach of any warranty or representation of Seller contained
herein;
 
(ii)            any breach by Seller of any of its covenants or agreements
herein; or
 
(iii)           any Excluded Liability;
 
(iv)           any Liabilities arising out of or resulting from any breach by
Seller or any Affiliate prior to the Closing Date of any provision of the
Roseland Lease or any Assigned Contract;
 
(v)            any Liabilities of Seller or any Affiliate in respect of any
Excluded Assets;
 
(vi)           any Liabilities of Seller or any Affiliate in respect of any
lawsuits, claims, suits, proceedings or investigations relating to Seller or the
conduct of the Business prior to the Closing Date;
 
(vii)          any Liabilities arising out of or resulting from non-compliance
by Seller or any Affiliate prior to the Closing Date with any Laws applicable to
the Business or the Purchased Assets;
 
(viii)         any Liabilities of Seller or any Affiliate under any accounts
payable, whether or not relating to the Business; and
 
(ix)           any Liabilities of Seller or any Affiliate to the Employees
(including the Transferred Employees), other than Liabilities described in
Section 11.2(a)(iii).
 
provided, however, that:
 
(A)            Seller shall not be required to indemnify and hold harmless under
clause (i) of this Section 11.1(a) with respect to Losses and Expenses incurred
by Buyer Group Members unless the aggregate amount of such Losses and Expenses
subject to indemnification by Seller exceeds $100,000, whereupon the Buyer Group
Members shall be entitled to be indemnified for all such Losses and Expenses;
 
(B)            in no event shall the aggregate amount required to be paid by
Seller for indemnification pursuant to clause (i) of this Section 11.1(a)
exceed: (1) 20% of the Purchase Price with respect to any representations and
warranties
 

23

--------------------------------------------------------------------------------



other than those set forth in Sections 5.1. 5.2. 5.5, 5.6 and 5.11 (the
“Excluded Seller Representations”) or (2) 100% of the Purchase Price with
respect to all representations and warranties of the Seller contained in Article
V; and
 
(C)            no breach by Seller of any representation, warranty, covenant or
agreement in this Agreement shall be deemed to be a breach of this Agreement for
any purpose hereunder, and neither Buyer nor any Affiliate of Buyer shall have
any claim or recourse against Seller or its directors, officers, employees,
Affiliates, controlling persons, agents, advisors or representatives with
respect to such breach, if Buyer or any Affiliate of Buyer had, prior to the
execution of this Agreement, actual knowledge of such breach.
 
(b)            The indemnification provided for pursuant to clause (i) of
Section 11.1(a) shall terminate six (6) months after the Closing Date (and no
claims shall be made by any Buyer Group Member under clause (i) of
Section 11.1(a) thereafter), except that the indemnification by Seller shall
continue as to:
 
(i)             the Excluded Seller Representations, as to which no time
limitation shall apply;
 
(ii)            the representations and warranties set forth in Section 5.3, as
to which the indemnification provided for pursuant to clause (i) of this Section
11.1 shall terminate upon the expiration of the applicable statutes of
limitations with respect to Taxes (taking into account any extensions or waivers
thereof); and
 
(iii)           any Loss or Expense of which any Buyer Group Member has notified
Seller in accordance with the requirements of Section 11.3 on or prior to the
date such indemnification would otherwise terminate in accordance with this
Section 11.1(b), as to which the obligation of Seller shall continue until the
liability of Seller shall have been determined pursuant to this Article XI, and
Seller shall have reimbursed all Buyer Group Members for the full amount of such
Loss and Expense in accordance with this Article XI.
 
11.2.          Indemnification by Parent.
 
(a)            Parent agrees to indemnify and hold harmless each Seller Group
Member from and against any and all Losses and Expenses incurred by such Seller
Group Member in connection with or arising from:
 
(i)             any breach of any warranty or representation of Buyer contained
herein;
 
(ii)            any breach by Buyer of any of its covenants or agreements
contained herein;
 
(iii)           any Liabilities relating to the employment of the Transferred
Employees by Buyer following the Closing Date, including all compensation,
benefits, severance, workers compensation and welfare benefit claims and
employment-related liabilities;
 

24

--------------------------------------------------------------------------------



(iv)           any Assumed Liabilities;
 
(v)            the operation of the Buyer’s business, including the use of the
Purchased Assets in the operation thereof, after the Closing Date.
 
provided, however, that:
 
(A)            Parent shall not be required to indemnify and hold harmless under
clause (i) of this Section 11.2(a) with respect to Losses and Expenses incurred
by Seller Group Members unless the aggregate amount of such Losses and Expenses
subject to indemnification by Parent exceeds $100,000, whereupon the Seller
Group Members shall be entitled to be indemnified for all such Losses and
Expenses;
 
(B)            in no event shall the aggregate amount required to be paid by
Parent pursuant to clause (i) of this Section 11.2(a) exceed 20% of the Purchase
Price.
 
(b)            The indemnification provided for pursuant to clause (i) of
Section 11.2(a) shall terminate six (6) months after the Closing Date (and no
claims shall be made by Seller under Section 11.2(a) thereafter), except that
the indemnification by Buyer shall continue as to:
 
(i)             the representations and warranties set forth in Sections 6.1,
6.2 and 6.3, as to which no time limitation shall apply;
 
(ii)            any Loss or Expense of which Seller has notified Buyer in
accordance with the requirements of Section 11.3 on or prior to the date such
indemnification would otherwise terminate in accordance with this
Section 11.2(b), as to which the obligation of Buyer shall continue until the
liability of Buyer shall have been determined pursuant to this Article XI, and
Buyer shall have reimbursed all Seller Group Members for the full amount of such
Loss and Expense in accordance with this Article XI.
 
11.3.          Notice of Claims.
 
(a)            Any Buyer Group Member or Seller Group Member (the “Indemnified
Party”) seeking indemnification hereunder shall give to the party obligated to
provide indemnification to such Indemnified Party (the “Indemnitor”) a written
notice (a “Claim Notice”) describing in reasonable detail the facts giving rise
to any claim for indemnification hereunder and shall include in such Claim
Notice (if then known) the amount or the method of computation of the amount of
such claim, and a reference to the provision of this Agreement upon which such
claim is based; provided that a Claim Notice in respect of any pending or
threatened action at law or suit in equity by or against a third Person as to
which indemnification will be sought (each such action or suit being a “Third
Person Claim”) shall be given promptly, but in no event more than ten (10)
Business Days following such Indemnified Party’s receipt of such Third Person
Claim; provided, further, that failure to give such notice within such ten (10)
Business Day period shall not relieve the Indemnitor of its obligations
hereunder except to the extent it shall have been prejudiced by such
failure.  The Indemnitor shall have twenty (20) Business Days
 

25

--------------------------------------------------------------------------------



from receipt of the Claim Notice (the “Notice Period”) to notify the Indemnified
Party whether or not it desires to defend the Indemnified Party against such
Third Person Claim.
 
(b)            In calculating any Loss or Expense, such Loss or Expense shall be
(i) reduced by any insurance recovery payable in respect thereof (and no right
of subrogation shall accrue hereunder to any insurer); and (ii) reduced by any
indemnity, contribution or other similar recovery payable to the Indemnified
Party (other than pursuant to this Agreement) with respect to such Loss or
Expense.
 
11.4.          Third Person Claims.
 
(a)            If the Indemnitor fails to notify the Indemnified Party by the
expiration of the Notice Period that it desires to defend the Indemnified Party
against any Third Person Claim, then the Indemnitor shall not have the right to
assume the defense of such Third Person Claim. In such event, the Indemnified
Party shall have the right to conduct and control, through counsel of its
choosing, the defense of any Third Person Claim against such Indemnified Party
as to which indemnification will be sought by any Indemnified Party from any
Indemnitor hereunder, and in any such case the Indemnitor shall cooperate in
connection therewith and shall provide access to employees and such records,
information and testimony and attend such conferences, discovery proceedings,
hearings, trials and appeals as may be reasonably requested by the Indemnified
Party in connection therewith; provided, that:
 
(i)             the Indemnitor may participate, through counsel chosen by it and
at its own expense, in the defense of any such Third Person Claim as to which
the Indemnified Party has so elected to conduct and control the defense thereof;
and
 
(ii)            the Indemnified Party shall not, without the written consent of
the Indemnitor (which consent shall not be unreasonably withheld), pay,
compromise or settle any such Third Person Claim.
 
Notwithstanding the foregoing, the Indemnified Party shall have the right to
pay, settle or compromise any such Third Person Claim without such consent,
provided, that in such event the Indemnified Party shall waive any right to
indemnity therefor hereunder.
 
(b)            Subject to Section 11.4(a), if the Indemnitor notifies the
Indemnified Party by the expiration of the Notice Period that it desires to
defend the Indemnified Party against any Third Person Claim, then the Indemnitor
shall have the right to conduct and control, through counsel of its choosing,
the defense, compromise or settlement of any such Third Person Claim against
such Indemnified Party as to which indemnification will be sought by any
Indemnified Party from any Indemnitor hereunder if the Indemnitor has
acknowledged and agreed in writing that, if the same is adversely determined,
the Indemnitor has an obligation to provide indemnification to the Indemnified
Party in respect of the full amount thereof, and in any such case the
Indemnified Party shall cooperate in connection therewith and shall provide
access to employees and such records, information and testimony and attend such
conferences, discovery proceedings, hearings, trials and appeals as may be
reasonably requested by the Indemnitor in connection therewith; provided, that
the Indemnified Party may participate, through counsel chosen by it and at its
own expense, in the defense of any such Third Person Claim as to which
 

26

--------------------------------------------------------------------------------



the Indemnitor has so elected to conduct and control the defense thereof.   If
the Indemnitor elects to direct the defense of any such claim or proceeding, the
Indemnified Party shall not pay, or permit to be paid, any part of such Third
Person Claim unless the Indemnitor consents in writing to such payment (which
consent shall not be unreasonably withheld) or unless a final judgment from
which no appeal may be taken by or on behalf of the Indemnitor is entered
against the Indemnified Party for such Third Person Claim
 
11.5.          Adjustment to Purchase Price.  For all Tax purposes, Buyer and
Seller agree to treat (and shall cause each of their respective Affiliates to
treat) any indemnity payment under this Agreement as an adjustment to the
purchase price for the Purchased Assets (to the extent that there remains
purchase price as calculated for United State federal income Tax purposes after
taking into account any applicable prior indemnity payments), unless a final
determination (which shall include the execution of an IRS Form 870-AD or
successor form) provides otherwise.
 
11.6.          Exclusive Remedies.  Except for remedies that cannot be waived as
a matter of law and injunctive and provisional relief (including specific
performance), if the Closing occurs, this Article XI shall be the exclusive
remedy (other than equitable remedies) available to any Indemnified Party
against any Indemnitor with regard to breaches of this Agreement.  Each party
hereto shall take all reasonable steps to mitigate its Losses and Expenses upon
and after becoming aware of any event which could reasonably be expected to give
rise to any Losses and Expenses for which it intends to seek indemnification
hereunder.
 
11.7.          Survival of Obligations.  Except as otherwise expressly provided
herein, all representations, warranties, covenants and obligations contained in
this Agreement shall survive the consummation of the Transactions contemplated
by this Agreement for the periods provided in Sections 11.1(b) and 11.2(b).
 
ARTICLE XII
 
TERMINATION
 
12.1.          Termination.  Anything contained in this Agreement to the
contrary notwithstanding, this Agreement may be terminated at any time prior to
the Closing Date:
 
(a)            by the mutual written consent of Buyer and Seller;
 
(b)            by either Buyer or Seller if:
 
(i)         a Governmental Body shall have issued an order, decree or ruling or
taken any other action (which order, decree or ruling the parties hereto shall
use their reasonable efforts to lift), in each case permanently restraining,
enjoining or otherwise prohibiting the Transactions contemplated by this
Agreement and such order, decree, ruling or other action shall have become final
and nonappealable; or
 
(ii)         the Closing shall not have occurred on or before June 30, 2008 (or
such later date as may be mutually agreed to by Buyer and Seller) (the “Upset
Date”); provided that the right to terminate this Agreement pursuant to this
Section 12.1(b)(ii) shall not be
 

27

--------------------------------------------------------------------------------



available to any party that has breached in any material respect its obligations
under this Agreement in any manner that shall have proximately contributed to
the failure of the Closing to occur;
 
(c)            by Buyer in the event of any material breach by Seller of any of
Seller’s agreements, covenants, representations or warranties contained herein
which would give rise to the failure of a condition set forth in Article IX and
which breach is not cured within twenty (20) days after receipt of notice from
Buyer requesting such breach to be cured;
 
(d)            by Seller in the event of any material breach by Buyer of any of
Buyer’s agreements, covenants, representations or warranties contained herein
which would give rise to the failure of a condition set forth in Article X and
which breach is not cured within twenty (20) days after receipt of notice from
Seller requesting such breach to be cured;
 
12.2.          Notice of Termination.  Any party desiring to terminate this
Agreement pursuant to Section 12.1 shall give notice of such termination to the
other party to this Agreement.
 
12.3.          Effect of Termination.  If this Agreement is terminated pursuant
to this Article XII, all further obligations of the parties under this Agreement
(other than Sections 13.1 and 13.9) shall be terminated without further
liability of any party to the other, provided that nothing herein shall relieve
any party from liability for its fraud or willful breach of this Agreement.
 
ARTICLE XIII
 
GENERAL PROVISIONS
 
13.1.          Confidential Nature of Information.
 
(a)            Each party agrees that it will, and will cause its agents and
representatives to, treat in confidence all documents, materials and other
information which it shall have obtained regarding the other party during the
course of the negotiations leading to the consummation of the transactions
contemplated hereby (whether obtained before or after the date of this
Agreement), the investigation provided for herein and the preparation of this
Agreement and other related documents (“Confidential Information”), and, if the
transactions contemplated hereby are not consummated, each party will return to
the other party all copies of nonpublic documents and materials which have been
furnished in connection therewith; provided, that each party shall be permitted
to retain one copy of such nonpublic documents and materials in confidential
restricted access files for disclosure only as may be required by Law or in the
event a dispute arises with the other party or parties hereto.
 
(b)            Seller further acknowledges and agrees that it will not disclose
to any competitor of the Business any confidential or proprietary information
that it or any of its Affiliates possess relating to the Business.
 
(c)            No Confidential Information may be communicated by any party to
any third Person (other than, in the case of Buyer, to its Affiliates, counsel,
accountants, financial
 

28

--------------------------------------------------------------------------------



advisors or lenders, and in the case of Seller, to its Affiliates, counsel,
accountants or financial advisors).  No other party shall use any Confidential
Information in any manner whatsoever except solely for the purpose of evaluating
the proposed purchase and sale of the Purchased Assets; provided, however, that
after the Closing Buyer may use or disclose any confidential information
included in the Purchased Assets.  Notwithstanding the foregoing, the obligation
of each party to treat the Confidential Information in confidence shall not
apply to any information which (i) is or becomes available to such party from a
source other than the other party, (ii) is or becomes available to the public
other than as a result of disclosure by such party or its agents, (iii) is
required to be disclosed under applicable law, regulation or judicial process,
but only to the extent it must be disclosed, or (iv) such party reasonably deems
necessary to disclose to obtain any of the consents or approvals contemplated
hereby.
 
13.2.          No Public Announcement.  Parent intends to issue a press release
announcing the execution and delivery of this Agreement, the form of which has
been approved by Seller.  Neither Parent or Buyer, on the one hand, nor Seller,
on the other hand, shall, without the approval of the other, make any other
press release or other public announcement concerning the Transactions
contemplated by this Agreement, except as and to the extent that any such party
shall be so obligated by law or the rules of any stock exchange, in which case
the other party shall be advised and the parties shall use their best efforts to
cause a mutually agreeable release or announcement to be issued.
 
13.3.          Notices.  All notices or other communications required or
permitted hereunder shall be in writing and shall be deemed given or delivered
when delivered personally or when sent by facsimile or one (1) Business Day
after having been dispatched by a nationally recognized overnight courier
service addressed as follows:
 
If to Parent or Buyer, to:
 
Broadpoint Securities Group, Inc.
One Penn Plaza
42nd Floor
New York, NY 10119
Facsimile: (212) 273-7191
Attention:  General Counsel
 
with a copy to:


Sidley Austin LLP
787 Seventh Avenue
New York, NY 10019
Facsimile: 212-839-5599
Attention:  Duncan N. Darrow


If to Seller, to:


BNY Capital Markets Inc.

29

--------------------------------------------------------------------------------



c/o The Bank of New York Mellon Corporation
One Wall Street
New York, NY  10286
Facsimile:  212-635-1070
Attention:  General Counsel


or to such other address as such party may indicate by a notice delivered to the
other party hereto.
 
13.4.          Successors and Assigns.  The rights of either party under this
Agreement shall not be assignable by such party without the written consent of
the other, provided that Buyer may assign any of its rights under this Agreement
to Parent or any wholly-owned subsidiary of Parent.  Except as otherwise
provided herein, this Agreement shall be binding upon and inure to the benefit
of the parties hereto and their successors and permitted assigns.  The
successors and permitted assigns hereunder shall include, in the case of Buyer,
any permitted assignee as well as the successors in interest to such permitted
assignee (whether by merger, liquidation (including successive mergers or
liquidations) or otherwise).  Nothing in this Agreement, expressed or implied,
is intended or shall be construed to confer upon any Person other than the
parties and successors and assigns permitted by this Section 13.4 any right,
remedy or claim under or by reason of this Agreement.
 
13.5.          Access to Records after Closing.
 
(a)            For a period of seven (7) years after the Closing Date, Seller
and its representatives shall have reasonable access to all of the books and
records of the Business transferred to Buyer hereunder to the extent that such
access may reasonably be required by Seller in connection with matters relating
to or affected by the operations of the Business prior to the Closing Date. Such
access shall be afforded by Buyer upon receipt of reasonable advance notice and
during normal business hours. Seller shall be solely responsible for any costs
or expenses incurred by it pursuant to this Section 13.5.
 
(b)            For a period of seven (7) years after the Closing Date, Buyer and
its representatives shall have reasonable access to all of the books and records
relating to the Business which Seller or any of its Affiliates may retain after
the Closing Date. Such access shall be afforded by Seller and its Affiliates
upon receipt of reasonable advance notice and during normal business hours.
Buyer shall be solely responsible for any costs and expenses incurred by it
pursuant to this Section 13.5.
 
(c)            In the event that Parent is required to include pre-Closing
financial information regarding the Business in any of its filings with the SEC
or any state securities commissioners after the Closing Date, Seller will
reasonably cooperate with Buyer in preparing such financial information.
 
13.6.          Entire Agreement; Amendments.  This Agreement and the Exhibits,
Schedules and Disclosure Schedules referred to herein contain the entire
understanding of the parties hereto with regard to the subject matter contained
herein or therein, and supersede all prior agreements, statements or
understandings (oral or written), including the Memorandum of
 

30

--------------------------------------------------------------------------------



Understanding dated January 18, 2008 between Parent and Seller.  The
Confidentiality Agreement shall expire in accordance with its terms on the
Closing Date.  This Agreement shall not be amended, modified or supplemented
except by a written instrument signed by an authorized representative of each of
the parties hereto.
 
13.7.          Partial Invalidity.  Wherever possible, each provision hereof
shall be interpreted in such manner as to be effective and valid under
applicable law, but in case any one or more of the provisions contained herein
shall, for any reason, be held to be invalid, illegal or unenforceable in any
respect, such provision shall be ineffective to the extent, but only to the
extent, of such invalidity, illegality or unenforceability without invalidating
the remainder of such invalid, illegal or unenforceable provision or provisions
or any other provisions hereof, unless such a construction would be
unreasonable.
 
13.8.          Waivers.  Any term or provision of this Agreement may be waived,
or the time for its performance may be extended, by the party or parties
entitled to the benefit thereof.  Any such waiver shall be validly and
sufficiently authorized for the purposes of this Agreement if, as to any party,
it is authorized in writing by an authorized representative of such party.  The
failure of any party hereto to enforce at any time any provision of this
Agreement shall not be construed to be a waiver of such provision, nor in any
way to affect the validity of this Agreement or any part hereof or the right of
any party thereafter to enforce each and every such provision.  No waiver of any
breach of this Agreement shall be held to constitute a waiver of any other or
subsequent breach.
 
13.9.          Expenses.  Except as otherwise expressly provided herein, each
party hereto will pay its own costs and expenses incident to its negotiation and
preparation of this Agreement and the other Transaction Documents and to its
performance and compliance with all agreements and conditions contained herein
or therein on its part to be performed or complied with, including the fees,
expenses and disbursements of its counsel and accountants.
 
13.10.        Execution in Counterparts.  This Agreement may be executed in one
or more counterparts, each of which shall be considered an original instrument,
but all of which shall be considered one and the same agreement, and shall
become binding when one or more counterparts have been signed by each of the
parties hereto and delivered to each of Seller and Buyer.  Delivery of an
executed counterpart of a signature page to this Agreement shall be as effective
as delivery of a manually executed counterpart of this Agreement.
 
13.11.        Further Assurances.  Seller shall take all commercially reasonable
steps and actions on or after the Closing Date as Buyer may reasonably request
or as may otherwise be necessary to put Buyer in actual possession or control of
the Purchased Assets.  In addition, from time to time following the Closing,
each party hereto shall execute and deliver, or cause to be executed and
delivered, to the other party such other instruments of conveyance and transfer
as such party may reasonably request or as may be otherwise necessary to make
effective the Transactions contemplated by this Agreement and the other
agreements contemplated herein and to provide the other party with the intended
benefits of this Agreement and the other agreements contemplated herein.
 

31

--------------------------------------------------------------------------------



13.12.        Governing Law.  This Agreement shall be governed by and construed
in accordance with the internal laws (as opposed to the conflicts of law
provisions) of the State of New York.
 
13.13.        Submission to Jurisdiction; Waiver of Jury Trial.  The parties
hereto hereby irrevocably submit in any suit, action or proceeding arising out
of or related to this Agreement or any of the Transactions contemplated hereby
or thereby to the jurisdiction of the United States District Court for the
Southern District of New York and the jurisdiction of any court of the State of
New York located in the City of New York and waive any and all objections to
jurisdiction that they may have under the laws of the State of New York or the
United States.  Each of the parties hereto hereby waives trial by jury in any
action to which they are parties involving, directly or indirectly, any matter
in any way arising out of, related to or connected with this Agreement and the
Transactions contemplated hereby.
 

32

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
the day and year first above written.
 

  BROADPOINT SECURITIES GROUP, INC.                  
 
By:
 /s/ Lee Fensterstock       Name:  Lee Fensterstock       Title:    Chairman and
Chief Executive Officer          


  BROADPOINT CAPITAL, INC.                  
 
By:
 /s/ Lee Fensterstock       Name:  Lee Fensterstock       Title:    Chairman and
Chief Executive Officer          

 

  BNY CAPITAL MARKETS, INC.                  
 
By:
 /s/ Ian Stewart       Name:  Ian Stewart       Title:    President          



 
33

--------------------------------------------------------------------------------